Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant amendments to Claims 16-20 overcome the rejections to the claims under 35 U.S.C. 101.

Response to Arguments
Applicant's arguments filed June 30th, 2022 have been fully considered but they are not persuasive. 
Applicant asserts that Song et al. (US 2019/0114766 A1; hereafter: Song) does not teach the claimed limitations of Claim 1. Applicant asserts that Song does not teach “receiving patient image data from a user directly into an image time series template”, “extracting the patient image data from the image time series template”, and “calculating object data pertaining to an object in the image based on the extracted data and a location of the extracted data in the image time series template.”
Applicant asserts that Song does not teach the limitation “receiving patient image data from a user directly into an image time series template” as the diagnosis report is not the same as a time series template and image data does not come from the user. Examiner respectfully disagrees. The time-series template as recited in the claims appears to be a reporting template that includes serial medical images and varying patient information associated with those images based on Figure 5 and ¶21-24 of Applicant’s disclosure and detailed specifications. Song discloses in ¶3 that the diagnosis reports generated in the disclosure can conform with report templates, which would include the time-series template. Furthermore, the Figure 2 and Figure 3 of Song provide examples of a diagnosis report where serial images are displayed and processed. Song additionally discloses that a user is able to edit or otherwise interact with the diagnostic report allowing them to update medical image information or bring in additional medical image data.
Applicant asserts that Song does not teach the limitation “extracting the patient data from the image time series template” as Song does not disclose extracting data from a template. Examiner respectfully disagrees. The diagnostic report of Song is used to detect and extract information regarding suspicious objects in the medical image (See ¶49-50, and Figure 4). Furthermore, the users are able to edit and interact with the report and extract additional information regarding the detected object and edit initial findings. 
Applicant asserts that Song does not teach the limitation “calculating object data pertaining to an object in the image based on the extracted data and a location of the extracted data in the image time series template” as Song is used to calculate quantitative parameters about a medical condition and not an object. Examiner respectfully disagrees. Song detects suspicious objects found in medical images and performs calculations based on the object and object data to generate a medical condition. Since the resulting medical condition is based on the calculation of quantitative parameters about the object and associated object data in the medical image, Song anticipates the claimed limitation.
 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US 2019/0114766 A1; hereafter: Song).
Regarding Claim 1, Song teaches: a method (Figure 4) comprising: receiving patient image data from a user directly into an image time series template (Figure 4: element S402 and  S404; ¶48: “In step S40, diagnostic report generating system 100 receives one or more medical images 102 associated with a patient”; ¶48: “In step S404, diagnostic report generating system 100 receives patient information 104 from patient data base 103”; see also ¶3: “diagnosis report often conforms with report templates”; ¶15: “a diagnosis report based on medical images acquired” or from “an image database”); extracting the patient image data from the image time series template (Figure 4: element S406 and S408; ¶49: “In step S406, diagnostic report generating system 100 detects a suspicious object from medical images 102”; ¶50: “In step S408, diagnostic report generating system 100 diagnoses a medical condition of the patient based on the detected object.”); calculating object data pertaining to an object in the image based on the extracted data and a location of the extracted data in the image time series template (Figure 4: element S410; ¶51: “In step S410, diagnostic report generation system 100 calculates quantitative parameters associated with the medical condition.”); and presenting results that are based on the calculated object data (Figure 4: element S412 and S414; ¶52: “In step S412, diagnostic report generating system 100 automatically constructs a diagnosis report.”; ¶53: “In step S414, diagnostic report generating system 100 displays the analyzed medical images and the automatically constructed diagnosis report”) .
Regarding Claim 2, Song teaches: the method of claim 1, wherein the image time series template is configured to receive patient image data pertaining to measurement of an object shown in a patient image (¶51: “In step S410, diagnostic report generation system 100 calculates quantitative parameters associated with the medical condition. The parameters quantify and describe the medical condition. In some embodiments, the parameters may include size (such as diameter, length width, depth, etc.), volume, pixels”; calculation of parameters implies that the parameter information was received).
Regarding Claim 3, Song teaches: the method of claim 2, wherein the measurement of the object comprises measurement of a long axis and a short axis of the object (¶51: “In step S410, diagnostic report generation system 100 calculates quantitative parameters associated with the medical condition. The parameters quantify and describe the medical condition. In some embodiments, the parameters may include size (such as diameter, length width, depth, etc.), volume, pixels”; long and short axis of an object describes the size and shape of the object which is included in the parameters disclosed in Song).
Regarding Claim 4, Song teaches: the method of claim 3, wherein the object is one of a lesion, a mass, or a tumor (¶49: “The conspicuous object may be a lesion, a tumor, or another anatomical structure that is potentially indicative of a medical condition of the patient that needs to be treated.”).
Regarding Claim 5, Song teaches: the method of claim 1, further comprising: receiving input from a user modifying the results based on the user’s analysis of the patient image data (Figure 4: element S416; ¶54: “In step S416, diagnostic report generating system 100 receives user interactions 106. In some embodiments, user 105 may provide a user interaction 106 via I/O interface 140. In some embodiments, user 105 may edit the CAD results”). 
Regarding Claim 6, Song teaches: the method of claim 1, further comprising: receiving input from the user approving the results (¶54: “In step S416, diagnostic report generating system 100 receives user interactions 106. In some embodiments, user 105 may provide a user interaction 106 via I/O interface 140. In some embodiments, user 105 may edit the CAD results”; ¶54: “An editable area in the diagnosis report allows user 105 (e.g., a radiologist/clinician) to add, modify, or delete the report content.”; User modification of the report suggests that the items and information not modified by user is approved by user).
Regarding Claim 7, Song teaches: the method of claim 6, further comprising: generating a report of the results in response to the input from the user approving the results (Figure 4: element S418; ¶55: “In step S418, diagnostic report generating system 100 automatically updates the diagnosis report based on the user action.”).
Regarding Claims 8-12 and 14-15, Claims 8-15 recite an apparatus that implements the method of Claims 1-7. Therefore, the rejections of Claims 1-7 are equally applied. (See Figure 1)
Regarding Claims 16-21, Claims 16-21 recites a non-transitory computer readable medium storing computer program instruction that, when executed, performs the method of Claims 1-6. Therefore, the rejections of Claims 1-6 are equally applied. (See ¶56)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Friday 8:00 AM EST - 4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668           

/VU LE/Supervisory Patent Examiner, Art Unit 2668